


Exhibit 10.2

 

PARTICIPANT STOCK OPTION STATEMENT

 

Participant:

 

 

 

 

 

 

 

Date of Grant:

 

 

Option Price:

 

 

 

 

 

 

Date of Expiration:

 

 

Number of Shares Covered:

 

 

Vesting Schedule

 

This certifies that on                   , Edwards Lifesciences Corporation
granted to the Participant shown above a Nonqualified Stock Option to purchase
shares of its common stock as indicated above upon the terms and conditions of
the Nonemployee Directors Stock Incentive Program and the attached Nonqualified
Stock Option Award Agreement (the “Award Agreement”).  The Award Agreement
imposes additional limitations on the Participant’s rights under the Option and
provides for early termination of the Option (before the Expiration Date set
forth above) in the event of termination of the Participant’s Directorship.

 

Edwards Lifesciences Corporation

 

 

 

By

 

[g133012kii001.jpg]

 

Michael A. Mussallem

Chairman and Chief Executive Office

GRAPHIC [g133012kii002.jpg]

 

--------------------------------------------------------------------------------


 

Edwards Lifesciences Corporation
Nonemployee Directors Stock Incentive Program—Nonqualified Stock Option Award
Agreement

 

THIS AGREEMENT, in conjunction with the Participant Stock Option Statement
attached to the front of this agreement (the “Statement”) effective as of the
Date of Grant set forth on the Statement, represents the grant of a nonqualified
stock option (the “Option”) by Edwards Lifesciences Corporation, a Delaware
corporation (the “Company”), to the Participant named on the Statement, pursuant
to the provisions of the Nonemployee Directors Stock Incentive Program (the
“Program”). This agreement and the Statement shall be considered one agreement
and are referred to herein as the “Agreement.”

 

The Program provides additional terms and conditions governing the Option. If
there is any inconsistency between the terms of this Agreement and the terms of
the Program, the Program’s terms shall completely supersede and replace the
conflicting terms of this Agreement. All capitalized terms shall have the
meanings ascribed to them in the Program, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

 

1.                                Grant of Stock Option. The Company hereby
grants to the Participant an Option to purchase the number of Shares set forth
on the Statement, at the stated Option Price set forth on the Statement, which
is one hundred percent (100%) of the Fair Market Value of a Share on the Date of
Grant, in the manner and subject to the terms and conditions of the Program and
this Agreement.

 

The grant of this Option to the Participant shall not confer any right to such
Participant (or any other Participant) to be granted any Option or other Awards
in the future under the Program.

 

2.                                Exercise of Stock Option. Except as may
otherwise be provided in Sections 3 and 4 below, the Participant may only
exercise this Option according to the vesting schedule set forth on the
Statement, provided that no exercise may occur subsequent to the close of
business on the Date of Expiration (as set forth on the Statement).

 

The number of Shares for which this Option becomes vested and exercisable
pursuant to this Section 2 shall be rounded up to the next whole number in the
event that the use of the percentages set forth on the Statement results in the
Option being exercisable with respect to a fractional Share. In addition, the
Option may be exercised in whole or in part, but not for less than fifty (50)
Shares at any one time, unless fewer than fifty (50) Shares then remain subject
to the Option, and the Option is then being exercised as to all such remaining
Shares.

 

3.                                Termination of Directorship:

 

(a)                           By Death or Disability: All unvested Shares under
this Option shall immediately vest and become exercisable as of the
Participant’s date of termination of service by death or Disability. Shares
under this Option that vest and become exercisable in accordance with this
Section 3(a) or that are already vested and exercisable as of the Participant’s
date of termination by reason of death or Disability, may be purchased only
until the earlier of: (i) the Date of Expiration of this Option; or (ii) the
third (3rd) anniversary of the Participant’s date of termination by reason of
death or Disability.

 

--------------------------------------------------------------------------------


 

(b)                           For Other Reasons: Unless determined otherwise by
the Committee or its designee in their sole discretion, all unvested Shares
under this Option shall immediately terminate and be forfeited to the Company as
of the date of the Participant’s termination of service for any reason other
than the reasons set forth in Section 3(a) above. Shares under this Option that
are vested and exercisable as of the date of a termination of service for any
reason other than those reasons set forth in Section 3(a) above may be purchased
until the earlier of: (i) the Date of Expiration of this Option; or (ii) the
third (3rd) anniversary of the Participant’s date termination of service.

 

4.                                Change in Control. Notwithstanding anything to
the contrary in this Agreement, in the event of a Change in Control of the
Company prior to the Participant’s termination of service for any reason, all
Shares under this Option shall immediately vest and become exercisable in full.

 

5.                                Restrictions on Transfer. This Option may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, this
Option shall be exercisable during the Participant’s lifetime only by the
Participant or the Participant’s legal representative.  In the event this Option
was granted as an Initial Award or an Annual Award, pursuant to Section 11.1 or
Section 11.2, respectively, of the Program, the Shares under this Option (net of
any Shares sold to cover the exercise price and applicable taxes due in
connection with the exercise or settlement of the award) may not be sold,
transferred or otherwise disposed of prior to the Participant’s cessation of
Board service.

 

6.                                Recapitalization. In the event there is any
change in the Company’s Shares through the declaration of stock dividends or
through recapitalization resulting in stock split-ups or through merger,
consolidation, exchange of Shares, or otherwise, the number and class of Shares
subject to this Option, as well as the Option Price, shall be equitably adjusted
by the Committee, in the manner determined in its sole discretion, to prevent
dilution or enlargement of rights.

 

7.                                Procedure for Exercise of Option. This Option
may be exercised by delivery of written notice (or such other form of notice as
the Company may specify) to the Company at its executive offices, addressed to
the attention of its Secretary or the Company’s designee. Such notice: (a) shall
be signed by the Participant or his or her legal representative (or assented to
in a form other than written signature if and to the extent that the Company
specifies); (b) shall specify the number of full Shares then elected to be
purchased with respect to the Option; (c) if a Registration Statement under the
Securities Act of 1933 is not in effect with respect to the Shares to be
purchased, shall contain a representation of the Participant that the Shares are
being acquired by him or her for investment and with no present intention of
selling or transferring them, and that he or she will not sell or otherwise
transfer the Shares except in compliance with all applicable securities laws and
requirements of any stock exchange upon which the Shares may then be listed; and
(d) shall be accompanied by payment in full of the Option Price of the Shares to
be purchased (or a satisfactory “cashless exercise” notice).

 

The Option Price upon exercise of this Option shall be payable to the Company in
full either: (a) in cash or its equivalent (acceptable cash equivalents shall be
determined at the sole discretion of the Committee); (b) by tendering previously
acquired Shares (by either actual delivery or attestation) having an aggregate
Fair Market Value at the time of exercise equal to the total Option Price
(provided that the Shares which are tendered must have been held by the
Participant for at least six (6) months, or a shorter or longer period, if any,
as is necessary to avoid variable accounting for the Option); (c) by a “cashless
exercise” to the extent permitted under Federal Reserve Board’s Regulation T and
other applicable law, and subject to such procedures and limitations as the
Company may specify from time to time; (d) by any other means which the
Committee determines to

 

--------------------------------------------------------------------------------


 

be consistent with the Program’s purpose and applicable law; or (e) by a
combination of two or more of (a) through (d).

 

As promptly as practicable after receipt of notice and payment upon exercise (or
satisfactory “cashless exercise” notice) and subject to any Company “cashless
exercise” procedures, the Company shall cause to be issued and delivered to the
Participant in certificate form or otherwise, evidence of the Shares so
purchased, which may, if appropriate, be endorsed with or otherwise include
appropriate restrictive legends.  The Company shall maintain a record of all
information pertaining to the Participant’s rights under this Agreement,
including the number of Shares for which the Option is exercisable. If the
Option shall have been exercised in full, this Agreement shall be returned to
the Company and canceled.

 

8.                                Beneficiary Designation. The Participant may,
from time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under this Agreement is to be
paid in case of his or her death before he or she receives any or all of such
benefit. Each such designation shall revoke all prior designations by the
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Secretary of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

 

9.                                Rights as a Stockholder. The Participant shall
have no rights as a stockholder of the Company with respect to the Shares
subject to this Agreement until such time as the purchase price has been paid,
and the Shares have been issued and delivered to him or her.

 

10.                         Continuation of Service. This Agreement shall not
confer upon the Participant any right to continue providing services to the
Company or to be nominated to the Board, nor shall this Agreement interfere in
any way with the Company’s right to terminate the Participant’s service at any
time.

 

11.                         Miscellaneous.

 

(a)                           This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Program, as the
same may be amended from time to time, as well as to such rules and regulations
as the Committee may adopt for administration of the Program. The Committee
shall have the right to impose such restrictions on any Shares acquired pursuant
to the exercise of this Option, as it may deem advisable for regulatory
compliance, including, without limitation, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such Shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Program and this
Agreement, all of which shall be binding upon the Participant.

 

(b)                           The Board may terminate, amend, or modify the
Program and the Committee may amend or modify this Option at any time; provided,
however, that except for the Company’s right to cash out this Option under
certain circumstances pursuant to Section 6.10 of the Program, no such
termination, amendment, or modification of the Program or amendment of this
Option may in any material way adversely affect the Participant’s rights under
this Agreement, without the express consent of the Participant.

 

--------------------------------------------------------------------------------


 

(c)                            The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy all federal, state, local and foreign taxes
required by law or regulations to be withheld with respect to any exercise of
the Participant’s rights under this Agreement.

 

The Participant may elect, subject to any procedural rules adopted by the
Committee, to satisfy the minimum withholding requirement, in whole or in part,
by having the Company withhold Shares having an aggregate Fair Market Value on
the date the tax is to be determined, equal to or less than the minimum amount
required to be withheld.

 

(d)                           The Participant agrees to take all steps necessary
to comply with all applicable provisions of federal, state and foreign
securities law in exercising his or her rights under this Agreement.

 

(e)                            This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

 

(f)                             All obligations of the Company under the Program
and this Agreement, with respect to this Option, shall, to the extent legally
permissible, be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

 

(g)                            To the extent not preempted by federal law, this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware.

 

 

Accepted and agreed:

 

Company:

 

Director:

Edwards Lifesciences Corporation

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------
